              Case 1:17-cv-01789-DLC Document 380 Filed 05/16/19 Page 1 of 2



May 16, 2019
                                                                                   Norton Rose Fulbright US LLP
Via ECF                                                                            1301 Avenue of the Americas
                                                                                   New York, New York 10019-6022
                                                                                   United States
Hon. Denise L. Cote
United States District Court                                                       Direct line +1 212 318 3211
Southern District of New York                                                      steve.dollar@nortonrosefulbright.com
United States Courthouse
500 Pearl Street, Room 1610                                                        Tel +1 212 318 3000
New York, NY 10017-1312                                                            Fax +1 212 318 3400
                                                                                   nortonrosefulbright.com

Re:        Securities and Exchange Commission v. Lek Securities Corp., et al. (17-cv-01789 (DLC))

Your Honor:

On behalf of Defendants Lek Securities Corp. and Samuel Lek (together, the “Lek Defendants”),
we write to seek clarification of the Court’s Order, dated May 13, 2019, Dkt. No. 379 (the “May
13 Order”). Issued in response to the Securities and Exchange Commission’s (“SEC”) request to
reset the trial-ready date, the May 13 Order scheduled a conference on June 10, 2019 “in order to
select a trial date.” Dkt. No. 379 at 2.

The Lek Defendants understand that the May 13 Order does not alter the July 12, 2019 deadline
for filing the Joint Pretrial Order. See Dkt. No. 356 at 2. To ensure the parties meet that deadline,
the Lek Defendants sought to negotiate with the SEC a schedule for identification of trial witnesses
not yet deposed and scheduling their depositions in accordance with the Court’s Order during
discovery. See Dkt. Nos. 114; 128 at 26-30 (limiting the number of depositions during discovery
subject to the right to depose any disclosed trial witness in advance of trial).

Prior to the issuance of the May 13 Order, the SEC had been willing to engage in such
conversations. 1 After issuance of the May 13 Order, however, the SEC has declined to engage in
such pretrial efforts with the Lek Defendants. In response to the Lek Defendants’ request to
negotiate a schedule for identification of witnesses not yet deposed and scheduling those
witnesses’ depositions, the SEC stated that “[t]he May 13, 2019 order states that the June 10
conference is being held ‘to select a trial date.’ Because we do not yet know what trial date will
be selected, it does not seem to make sense to set pre-trial deadlines at this time.”

The Lek Defendants respectfully request that the Court clarify whether the July 12, 2019 deadline
to file the Joint Pretrial Order is still in effect, so the parties can understand whether they should
be engaging in pretrial discussions to allow that deadline to be met.



1
  As the SEC informed the Court in a filing on May 3, 2019: “To the extent that the Lek Defendants seek to take
depositions of McCluskey or Smith pursuant to the Court’s earlier order regarding depositions of witnesses before
trial (see ECF No. 114; ECF No. 128, at 26-30), the SEC has advised all of the defendants that it is willing to discuss
a mutual disclosure of trial witnesses as well as additional depositions that the parties may wish to take before trial.”
Dkt. No. 370 at 25, n.21.

Norton Rose Fulbright US LLP is a limited liability partnership registered under the laws of Texas.

Norton Rose Fulbright US LLP, Norton Rose Fulbright LLP, Norton Rose Fulbright Australia, Norton Rose Fulbright Canada LLP and Norton Rose
Fulbright South Africa Inc are separate legal entities and all of them are members of Norton Rose Fulbright Verein, a Swiss verein. Norton Rose Fulbright
Verein helps coordinate the activities of the members but does not itself provide legal services to clients. Details of each entity, with certain regulatory
information, are available at nortonrosefulbright.com.
         Case 1:17-cv-01789-DLC Document 380 Filed 05/16/19 Page 2 of 2

Hon. Denise L. Cote
May 16, 2019
Page 2

Respectfully submitted,

/s/ Steve Dollar

Steve Dollar
cc:    All Counsel of Record
